Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 1 of 7




                  In the United States District Court
                       for the District of Kansas
                             _____________

                        Case Nos. 20-cr-40082-TC
                                  18-cr-40109-TC
                                  11-cr-40024-TC
                            _____________

                      UNITED STATES OF AMERICA,

                                  Plaintiff

                                     v.

                          SHANNON J. WRIGHT,

                                 Defendant
                            _____________

                  MEMORANDUM AND ORDER

       Shannon Wright is charged with being a felon in possession of a
   firearm, 18 U.S.C. § 922(g)(1), which law enforcement located during
   a welfare check. In each of these three cases, Wright has moved to
   suppress the weapon because, he argues, it was located during an un-
   lawful search. For the following reasons, his motions are denied.

                                     I

                                     A

       On August 13, 2020, the Topeka Police Department (“TPD”),
   along with the local fire department and paramedics, responded to a




                                     1
Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 2 of 7




   suspected medical emergency involving Defendant Shannon Wright.1
   During his interactions with Wright, TPD officer Gary Atchison dis-
   covered a handgun. See generally Doc. 27, Case No. 20-40082.2

        Wright came to Atchinson’s attention when responding to a 911
   call concerning a possible medical emergency. The caller described an
   unknown man sitting hunched over in a vehicle, breathing in a shallow
   manner, and appearing unresponsive. See Tr. 5:25–7:17 & Gov. Ex. 1
   (audio recording). When Atchison, the fire department, and paramed-
   ics arrived on scene, they found Wright in the condition described: in
   a parked vehicle, door open, head slumped forward, limbs in a neutral
   position, and either asleep or unconscious. Tr. 17:6–9, 22:14–23:6.

       Atchison approached Wright to check for a pulse and attempted
   to communicate with Wright. Tr. 22:2–23:6 & Gov. Ex. 2 (body cam-
   era footage). Atchison located a pulse, but Wright did not awaken. Tr.
   23:2–6. Atchison then performed a “sternum rub” on Wright, Tr.
   23:7–26:24, which startled Wright awake.

       Atchison announced who he was, that he was there to check on
   Wright’s well-being, and Wright immediately calmed. Tr. 27:2–10 &
   Gov. Ex. 2. Atchison then suggested Wright allow paramedics to ex-
   amine him, asked if he had any weapons in the vehicle, and performed
   a “visual pat-down” of the area immediately surrounding Wright. Tr.
   27:11–29:20 & Gov. Ex. 2. It was understood between the paramedics
   and police department that the paramedics would not evaluate Wright
   until a responding officer—here, Atchison—made sure they could
   safely do so. Tr. 46:11–21, 48:24–49:5



   1 The Court conducted an evidentiary hearing on April 7, 2021. Defendant
   Wright was present, in person and through counsel of record. The Govern-
   ment presented two witnesses, FBI Task Force Officer Patrick Salmon and
   TPD Officer Gary Atchison. Three exhibits, Gov. Ex. 1 & 2 and Def. Ex.
   100, were admitted into evidence. The parties largely agree on the facts, dis-
   agreeing primarily about their effect. To the extent there is any question, the
   Court—in light of the evidence presented—finds the facts as they are de-
   scribed herein.
   2For simplicity, this Order cites only the motion filed in Case No. 20-40082,
   Doc. 27; Wright’s companion motions can be found at Case No. 18-40109,
   Doc. 47, and Case No. 11-40024, Doc. 123.




                                         2
Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 3 of 7




        As Atchison stood outside the open car door talking to Wright, he
   noticed what appeared to be a gun’s trigger guard. Gov. Ex. 2 & Tr.
   30:5–31:18. Atchison reached down, moving Wright’s hand from the
   area where he saw the trigger guard, grabbed the firearm, and removed
   it from the vehicle so the paramedics could proceed. Gov. Ex. 2 & Tr.
   32:7–33:2. Thereafter, Atchison learned Wright was prohibited from
   possessing the firearm, giving rise to the present charges and revoca-
   tion proceedings against him.

                                       B

       The Fourth Amendment protects “[t]he right of the people to be
   secure in their persons, houses, papers, and effects, against unreason-
   able searches and seizures.” U.S. Const. amend. IV. Searches and sei-
   zures—of people, their homes, and their personal property—are pre-
   sumed unreasonable when conducted without a warrant. Id.; United
   States v. Karo, 468 U.S. 705, 717 (1984). But that does not mean that
   every warrantless search or seizure is unreasonable. Brigham City, Utah
   v. Stuart, 547 U.S. 398, 403 (2006); Cady v. Dombrowski, 413 U.S. 433,
   447 (1973); see also Scott v. Harris, 550 U.S. 372, 383 (2007) (noting that
   “ensuring public safety” is “the paramount governmental interest”);
   Georgia v. Randolph, 547 U.S. 103, 118 (2006) (distinguishing between
   intrusions to investigate and to protect).

        In the event of a warrantless search or seizure, the Government
   may rebut the presumption of unreasonableness by showing that an
   exception to the warrant requirement applies. Brigham City, 547 U.S. at
   403. While it is a defendant’s burden to show the Fourth Amendment
   is implicated, once he carries that burden, the Government must prove
   the conduct in question was reasonable. United States v. Neugin, 958 F.3d
   924, 930 (10th Cir. 2020). For example, a warrantless search or seizure
   is reasonable when police officers are not seeking to ferret out crime
   but are instead on the scene to render emergency aid. United States v.
   Najar, 451 F.3d 710, 713 (10th Cir. 2006) (citing, among others, Mincey
   v. Arizona, 437 U.S. 385, 392–93 (1978), which recognized that the
   need to preserve life or avoid serious injury is justification for what
   would otherwise be an illegal search and noting that “the police may




                                       3
Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 4 of 7




   seize any evidence that is in plain view during the course of their legit-
   imate activities”).3

                                       II

        Wright argues that Atchison violated his Fourth Amendment
   rights in three ways: by searching his person, by seizing his person, and
   by searching his vehicle without a warrant. Based on these alleged vio-
   lations, Wright argues that the firearm and related evidence should be
   suppressed not only in his new criminal case but also in his supervised
   release revocation proceedings.

       Contrary to Wright’s position, the search and seizure were reason-
   able in this situation. Atchison’s interactions with Wright—meant to
   address an apparent health and safety need and not to investigate—
   were reasonable under the circumstances. As Atchison did not violate
   the Fourth Amendment, Wright’s request to suppress that evidence is
   denied.


                                        A

       Wright first asserts that Atchison searched and seized his person,
   in violation of his Fourth Amendment rights. Specifically, Wright com-
   plains that Atchison approached the vehicle where Wright was sleeping
   and placed his hand on Wright’s neck and chest. Doc. 27, Case No.
   20-40082 at 2, 8–9.

       Wright’s argument fails because the purpose of this encounter and
   contact was to check on his health and wellbeing, not to detain or in-
   vestigate Wright for misconduct. See Najar, 451 F.3d at 715 (recogniz-
   ing the multiple functions police play outside of criminal investigation,
   including rendering “aid [to] individuals who are in danger of physical
   harm . . . [or] cannot care for themselves”). To be a seizure, Atchison
   would have had to use a show of authority that in some way restrained
   Wright’s liberty or physical force with the objectively demonstrated in-
   tent to restrain his movement. See generally Torres v. Madrid, 141 S. Ct.
   989, 995, 998 (2021). That is not what occurred. Instead, Atchison
   rousted Wright awake so that the parametics could perform a welfare

   3The Supreme Court is currently considering a similar issue. See Caniglia v.
   Strom, Case No. 20-157 (argued March 24, 2021).




                                        4
Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 5 of 7




   check. That intentional application of force is not a Fourth Amend-
   ment seizure. See id.

       In addition, the search Wright challenges was reasonable under the
   circumstances. The Government does not dispute that Atchison
   searched Wright or that he lacked a warrant. But not every warrantless
   search is unreasonable under the Fourth Amendment: “[B]ecause the
   ultimate touchstone of the Fourth Amendment is reasonableness, the
   warrant requirement is subject to certain exceptions.” See Brigham City,
   547 U.S. at 403.

       One such exception is to protect serious health or safety needs of
   an individual appearing to be in jeopardy. Id. This exception applies
   where the officers have an objectively reasonable basis to believe there
   is an immediate need to protect the lives or safety of themselves or
   others and the manner and scope of the search is reasonable. Najar,
   451 F.3d at 718. That test is satsified here.

        Atchison had an objectively reasonable basis to conclude that
   Wright was actively in medical distress or facing immediate risk of a
   serious medical event. He responded to the scene only because a 911
   caller reported that Wright appeared to be in medical trouble. When
   Atchison arrived—with the fire department and paramedics—he
   found Wright in the condition the caller described: asleep or uncon-
   cious in an open vehicle, head slumped forward, unaware of people
   approaching his vehicle. These facts satisfy the first Najar factor.

         The scope of Atchison’s search was also reasonable under the cir-
   cumstances. Wright complains that the search was unreasonable in
   manner and scope because Atchison approached him without a mask
   during the COVID-19 pandemic, physically touched him before at-
   tempting to rouse him verbally, and impermissibly placed hands on his
   neck and chest. Even if that choice was inconsistent with then-prevail-
   ing public health advice, it was not constitutionally unreasonable given
   the circumstances. Najar does not require an officer to take the least
   invasive route possible. It requires only that any action be objectively
   reasonable. Cf. Najar, 451 F.3d at 718. Faced with someone possibly
   unconscious and exhibiting shallow breathing (based both on the of-
   ficer’s observations and the 911 caller’s report), Atchison did not act
   unreasonably when he quickly attempted to ascertain Wright’s status
   (e.g., by seeking his pulse) and to wake him by multiple means, includ-
   ing an effective sternum rub.




                                      5
Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 6 of 7




                                       B

       Once Wright became responsive, Atchsion visually scanned the
   area immediately surrounding Wright for weapons to make sure it was
   safe for the medical personnel to render aid. As Atchison’s testimony,
   contemporaneous reports, and body camera footage demonstrate,
   Wright was in an unknown physical and mental state and appeared
   confused and disoriented. Thus, the presence of a weapon was a gen-
   uine safety concern for everyone on scene—Wright included.

       Atchison conducted a visual examination only, which as the body
   camera footage shows, lasted mere seconds. He conducted this exam-
   ination from outside the vehicle, looking through the open door only
   to identify objects within plain view. He did not look in the back seat,
   trunk, console, or any other area. Either before or during this visual
   sweep, Atchison spotted what he believed to be a trigger guard to a
   handgun lying next to Wright’s leg and and near where Wright’s right
   hand was resting. Believing it was a weapon, Atchison reached into the
   car, confirmed that what he saw was a trigger guard to a handgun, and
   removed the gun from the vehicle. His body camera footage shows
   Atchison did not fumble, grope, or feel around the surrounding area
   in the hopes of finding something incriminating. Instead, he reached
   directly and purposefully for the item that he saw. Tr. 32:7–18 & Gov.
   Ex. 2.

        Wright’s claim that this constituted an unreasonable search is con-
   trary to existing law. Officers are permitted to temporarily seize a
   weapon seen in plain view when they are called to render public aid
   and are not investigating a potential crime. See, e.g., Arden v. McIntosh,
   622 F. App’x 707, 709 (10th Cir. 2015) (officer was justified in tempo-
   rarily seizing firearms, seen in plain view during her “initial cursory
   search,” for the duration of a suicide intervention call “in the interests
   of safety of the police and emergency-medical personnel during a com-
   munity caretaking call”). It was imminently reasonable—and, therefore
   constitutionally permissible—under these circumstances for Atchsion
   to temporarily remove the weapon from the immediate surroundings.
   United States v. Gordon, 741 F.3d 64, 71 (10th Cir. 2014) (“Temporary
   seizures of persons or objects may be permissible when reasonably
   connected to the safety of officers, or the protection of others.”) (in-
   ternal citations omitted); Rodriguez v. City of San Jose, 930 F.3d 1123,
   1138–41 (9th Cir. 2019) (concluding warrantless seizure of gun was
   reasonable following owner’s mental health episode, in light of urgent



                                       6
Case 5:20-cr-40082-TC Document 32 Filed 04/30/21 Page 7 of 7




   and substantial personal and public safety concerns); cf. Mayfield v. Har-
   vey Cty. Sheriff’s Dept., 732 F. App’x 685, 687–88 (10th Cir. 2018) (con-
   cluding no violation occurred when officer temporarily seized a citi-
   zen’s lawfully possessed gun after he confronted officers engaged in
   other pursuits).

                                       III

       Wright asks the Court to suppress evidence not only in his new
   criminal case (Case No. 20-40082) but also in his supervised release
   revocation proceedings (Case Nos. 18-40109 & 11-40024). The argu-
   ment is tenuous, given that the Supreme Court has declined to apply
   the exclusionary rule in parole revocations and the Tenth Circuit has
   refused suppression in probation revocations. See Penn. Bd. Probation &
   Parole v. Scott, 524 U.S. 357 (1998); United States v. Finney, 897 F.2d 1047
   (10th Cir. 1990). But because Atchison did not violate the Fourth
   Amendment, the Court need not decide this issue.

                                       IV

      For the foregoing reasons, the Motions to Suppress (Doc. 27, Case
   No. 20-40082; Doc. 47, Case No. 18-40109; Doc. 123, Case No. 11-
   40024) are each DENIED.

       It is so ordered.



       Date: April 30, 2021                  s/ Toby Crouse
                                             Toby Crouse
                                             United States District Judge




                                        7
